[See Slip Opinion from Clerk's Office for Appendix]
               UNITED STATES COURT OF APPEALS
                   FOR THE FIRST CIRCUIT
                                        

No. 92-1004

                      CITY OF WALTHAM,

                   Plaintiff, Appellant,

                             v.

               UNITED STATES POSTAL SERVICE,

                    Defendant, Appellee.

                                        

No. 92-1383
                      CITY OF WALTHAM,

                    Plaintiff, Appellee,

                             v.

               UNITED STATES POSTAL SERVICE,

                    Defendant, Appellee.
                                  

                     TOWN OF LEXINGTON,

                   Intervenor, Appellant.
                                        

No. 92-1399
                      CITY OF WALTHAM,

                   Plaintiff, Appellant,

                             v.

               UNITED STATES POSTAL SERVICE,

                    Defendant, Appellee,
                                   

                     TOWN OF LEXINGTON,

                   Intervenor, Appellee.
                                        

       APPEALS FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. William G. Young, U.S. District Judge]
                                                   

                                        

                           Before

                    Breyer, Chief Judge,
                                       
               Aldrich, Senior Circuit Judge,
                                            
                 and Selya, Circuit Judge.
                                         

                                        

John  B.  Cervone,  III,  Assistant   City  Solicitor,  with  whom
                      
Patricia A. Azadi, Assistant City Solicitor,  was on brief for City of
            
Waltham.
William L. Lahey  with whom  Jonathan L. Weil  and Palmer &  Dodge
                                                                 
were on brief for Town of Lexington.
Mary Elizabeth  Carmody,  Assistant United  States Attorney,  with
                      
whom  A. John  Pappalardo, United  States Attorney,  was on  brief for
                    
United States Postal Service. 

                                        

                      December 2, 1993
                                        

                            -2-

          BREYER, Chief Judge.  In November 1990, the United
                             

States Postal  Service decided  to buy a  36 acre  parcel of

land,  located in  Waltham,  Massachusetts,  just  south  of

Lexington, near the intersection of two busy highways, Route

128 and Route 2.   The Service intends to convert  the three

buildings now  on the  property into  a 400,000 square  foot

mail distribution  facility.   Both  Waltham  and  Lexington

oppose the project.

          In  May 1991, Waltham filed this lawsuit (in which

Lexington later intervened).  The towns pointed out that the

Service must  prepare an Environmental Impact  Statement (an

"EIS") -- a  detailed statement on the  environmental impact

of the proposed  project -- unless a  preliminary assessment

allows the  Service to find  that the project will  have "no

significant   impact"   on   the   environment.     National

Environmental Policy Act of 1969 ("NEPA")   102, 42 U.S.C.  

4332(C);  40  C.F.R.       1501.4,  1508.13;  39   C.F.R.   

775.6(a)(2).  The  towns claimed that the  Service's finding

of "no significant impact" was  faulty.  And, they asked the

district court to enjoin the Service from proceeding further

until it prepared  an EIS (and  complied with several  other

statutes and regulations).

                            -3-
                             3

          On  cross   motions  for  summary   judgment,  the

district  court denied the  injunction.  The  court reviewed

the  Service's  several   "assessments"  of  the   project's

potential environmental impacts, and it concluded that those

assessments,  taken  together,   provided  adequate  factual

support   for   the   Service's   "no  significant   impact"

conclusion.  It rejected the towns' other claims.

          The  towns   now  appeal   the  district   court's

decision.  Waltham,  in particular,  in its  brief, makes  a

vast number  of claims  and arguments, many  of them  highly

factual and record-based in nature.   We have dealt with the

claims and  arguments as follows.  First,  we have evaluated

what seem to  us the most important factual  claims -- those

most  likely to  suggest  the  existence  of  a  significant

environmental  effect -- in light  of a rather thorough, and

independent, reading of the 3800 page record (which includes

about 1800 pages of  "environmental assessments").   Second,

we  have  considered in  depth  what  seem  to us  the  most

important  non-fact-related  legal  claims,  particularly  a

question that the  towns raise about the  composition of the

record.   Third, in evaluating the towns'  many other claims

(less significant claims that, once  we had read the record,

seemed unlikely to  have legal merit), we did  not go beyond

                            -4-
                             4

the  record citations  and the  arguments  contained on  the

pages in the briefs where the towns raise those claims.

          We mention  our approach  to the  case because  we

wish counsel to  understand how a fairly  lengthy process of

review led to  a fairly simple ultimate  conclusion, namely,

that  the  district  court was  correct,  and  basically for

reasons set forth  in its ninety-five page opinion.   We see

no  need to  rewrite that  same opinion.   Rather,  we shall

first  explain  why  we reject  the  towns'  main procedural

argument (dealing with  the composition of the record).   We

shall  then  discuss  the main  fact-related  claims.   But,

subsequently, we shall  indicate only briefly why  we reject

the  other arguments  that  the towns  have  made.   Counsel

should   take  our  statement   of  reasons   throughout  as

supplemented  by  those of  the  district court  and  by our

conclusion  that, in  respect to  each  of the  fact-related

claims, the towns have not pointed to sufficient evidentiary

support to create a triable issue.

                             I

                  The Scope of the Record
                                         

          The  Service's   consultants,  Rizzo   Associates,

completed   three   studies    of   the   project's   likely

environmental  effects.   The  Service  published the  first

                            -5-
                             5

"environmental  assessment" in  May 1990.    After a  public

hearing, it  commissioned a  second  "assessment," which  it

published in September.  Two months later, at the  beginning

of  November,  the   Service  issued  its  "finding   of  no

significant impact" (which it  conditioned on the assumption

that "all  proposed mitigation  measures are  implemented").

Shortly thereafter,  the Service  asked Rizzo  to perform  a

third study of the site.

          The  third   assessment  analyzed   the  potential

environmental  impact  of  proposed changes,  including  new

mitigation measures, that the Service  intended to make.  It

also investigated more thoroughly  some of the environmental

concerns  that  the  towns had  expressed.    The assessment

concludes  that its findings  "support[] the [finding  of no

significant  impact]  issued  by  the  Postal  Service"   in

November.   The Service  published this third  assessment in

June 1991 (a month after Waltham brought this lawsuit) as an

"amendment" to its earlier assessments.

          The  towns'  most  important  argument  on  appeal

concerns this third study.   The towns believe that, without

the  third study,  the district court  would have  reached a

different    conclusion   about    the   project's    likely

environmental impact.   And,  they argue  that the  district

                            -6-
                             6

court should  not have  taken the third  study into  account

because Rizzo  developed it after  the Service made  its "no
                                 

significant  impact" finding.    Cf.  Citizens  to  Preserve
                                                            

Overton  Park,  Inc. v.  Volpe,  401  U.S. 402,  419  (1971)
                              

(warning   against   accepting   an   agency's   "post   hoc

rationalizations").   Cast  in its  best  light, the  towns'

argument  amounts  to  both a  logical  claim,  namely, that

information  developed   after   the   November   1990   "no

significant  impact"  finding  cannot  help  show  that  the

Service's  finding was  lawful  earlier  when  made,  and  a
                                       

practical  claim, namely, that  the court, at  least, should

remand  the case to  the Service so that  it, not the court,

can reassess its November 1990  decision in light of the new

information.

          We  agree with the  towns about the  importance of

the  third study.   Without  that  study, one  might find  a

"substantial   possibility"   that    the   project   "could

significantly affect the quality  of the human environment";

and,  such a  finding  would  show the  need  to perform  an

environmental impact  statement.    Quinonez-Lopez  v.  Coco
                                                            

Lagoon Dev. Corp., 733 F.2d 1, 2  (1st Cir. 1984).  Once one
                 

considers  the third  assessment, however,  the "substantial

                            -7-
                             7

possibility," and the consequent need for an EIS, disappear.

See supra p. 6; infra part II.
                     

          We nonetheless disagree with the towns about court

consideration of  the third assessment.   We are  unaware of

any   hard  and  fast   legal  rule  forbidding   a  court's

consideration of a subsequently made  assessment and project

modifications.   The  district court  independently reviewed

the third  assessment (as  have we).   We conclude  that, in

doing  so,  the  court  acted  lawfully,  in  light  of  the

following considerations.

          First,  the towns seek more than a simple judicial

declaration that the November 1990 decision was inadequately

supported when made.  (In fact, the district court basically

conceded that it was not.)   Rather, they seek an injunction
                                                            

requiring,   among   other   things,   preparation   of   an

Environmental Impact  Statement.   The  third assessment  is

highly relevant  to the ultimate legal question in the case,

namely,  the  equitable  question  of  whether  or  not  the

district  court should  issue that  injunction.   It  offers

strong evidence that  the project will have  no significant,

adverse environmental effects.   See supra  pp. 6, 7;  infra
                                                            

Part II  pp. 12-18.   It thereby  indicates that  the relief

sought  is unnecessary, that  an injunction would  not serve

                            -8-
                             8

the   public  interest,  and  that  one  could  not  justify

injunction-related  project  delays   through  reference  to

eventual statutorily-related environmental benefits.

          Second, the  record indicates  that remand  of the

case  to the Service for further  consideration of the third

assessment  would serve no  useful purpose.   The assessment

reveals  no new  environmental harms,  nor  does it  provide

evidence that  any already  considered harm  is more  likely

than previously thought.  Compare Massachusetts v. Watt, 716
                                                       

F.2d  946  (1st  Cir.  1983)  (requiring  development  of  a

supplementary EIS  where new evidence  significantly changes

previous factual assumptions).   Furthermore, the towns have

not cast  any significant  doubt on  the reliability  of the

third assessment's facts or its analysis.  Finally, there is

no   reason   to   believe   that   the   Service's  further

consideration   of    this   third,    Service-commissioned,

assessment would change the mind of a Service that found "no

significant  impact" upon the bases of two, less convincing,

analyses.  Cf.  NLRB v. Wyman-Gordon Co., 394  U.S. 759, 766
                                        

n.6  (1969) ("[W]e  [need not]  convert  judicial review  of

agency action into a ping-pong game.").

          Third,  the district  court  considered the  third

assessment  independently (as  have we), without  giving the

                            -9-
                             9

benefit of  any particular doubt  to the agency in  light of

any presumed agency  expertise, or special  legal authority,

to resolve  such matters.   In this way, it  guarded against

what    courts    have    sometimes   called    "post    hoc

rationalization," namely,  an effort by agency  staff, after

an agency has  made a decision,  to find supporting  reasons

and  data that the  agency itself,  before the  event, might

have  considered irrelevant  or  unpersuasive.   See Overton
                                                            

Park,   401  U.S.   at  419.     The   risk  of   "post  hoc
    

rationalization" is particularly small in this case, for the

document contains the same kind of analysis that the Service

earlier  found persuasive.   It differs  from the  first two

assessments  only  in  that  it  is  more  thorough  and  it

considers in detail mitigation measures of the sort that the

Service had earlier "assume[d]" would be "implemented."

          The upshot is that the third assessment is unlike,

say, late  developed  evidence  of  significant,  previously

unconsidered environmental harm -- evidence that may require

further  agency  consideration,   particularly  in  a  legal

context  that   offers  the   environment  only   procedural

protection.     See  Watt,   716  F.2d  at   952  (requiring
                         

preparation  of a  supplementary EIS).    Rather, the  third

assessment  arises in  a  legal  context  in  which  further

                            -10-
                             10

environmental   investigation   and   additional  mitigation

measures may  help an agency  produce a project  that better

meets  a  substantively  protective  environmental  standard

(i.e.,  "no  significant  impact").   The  third  assessment

provides  evidence of  increased  mitigation and  diminished

environmental  harm.    The  third  assessment  is  directly

relevant to the basic question of court-mandated relief.  By

itself  (and in context) the third assessment indicates that

neither an injunction nor remand to the agency is warranted.

And  (as  independently   reviewed),  the  assessment  comes

unaccompanied  with "post  hoc rationalization"  risks.   In

this context, we can find no convincing legal reason why the

district  court should  not (independently)  have considered

the  third assessment in reaching its  decision not to grant

the towns the relief they requested.

                             II

                         The Merits
                                   

          The  basic  legal  question,  on  the  merits,  is

whether  or not the  Postal Service could  lawfully conclude

that  its  project  will  not  "significantly  affect[]  the

quality of the human environment."  NEPA   102, 42 U.S.C.   

4332(2)(C)(i).   The district court,  applying standards  at

least as  stringent as those  our cases have  proposed, see,
                                                           

                            -11-
                             11

e.g., Sierra Club  v. Marsh, 769 F.2d 868,  870-71 (1st Cir.
                           

1985), found  the Service's  determination lawful.   We  too

have reviewed the  record.  We have taken  what we described

in Marsh  as the  "practical approach"  to review,  avoiding
        

verbal formulas, but giving the record the type  of scrutiny

for which  the circumstances  call.  In  this case,  for the

reasons  discussed in Part  I, that scrutiny,  in respect to

the third assessment, has been  strict.  We have reached the

same  conclusion as  the district  court,  namely, that  the

record  does not show  a "substantial possibility"  that the

project "could significantly affect the quality of the human

environment."  Quinonez-Lopez, 733 F.2d at 2.
                             

          Our conclusions about the record,  and our reasons

for  affirming the district  court's decision, are basically

those the district court itself described in its ninety-five

page opinion, supplemented as follows:

          1.   Lexington, located just north of the project,

says  that the  project  might  injure  its  environment  by

generating  additional truck  traffic,  at  least if  postal

trucks tend  to enter or  leave the project from  the north.

The basic problem  with this argument lies in  a record that

indicates significant numbers of postal trucks will not tend

to enter or leave the  project from the north.  The  project

                            -12-
                             12

is  just east of  Route 128.   Trucks may  easily drive from

that expressway  to the  project by  way  of a  road to  the

south, and they may then  turn left and left again, entering

the  project  by  means  of its  southern  driveway.    (See

Appendix for diagrams.)   Physical barriers in the road will

prevent  trucks from turning left  (north) as they leave the

project along this  southern driveway or from  turning right

into this  driveway, should they try to approach the project

from the north.

          Lexington points out that there is also a northern

driveway,  and it  asks, what  is  to prevent  a truck  from

approaching  the project  from the  north  and entering  (or

leaving) the project along this northern driveway?  Although

the first  two environmental assessments  contained diagrams

that showed that  the northern entry would do  the trucks no

good (for the northern driveway  would not give them  access

to  the  truck  parking   area),  the  third   environmental

assessment  contains  a  slightly   different  diagram  that

suggests  that a truck  might enter the  project through the

northern driveway and drive to the truck parking area.

          In  our  view,  however,  the  third  assessment's

northern-driveway-truck-parking-area   connection   is   not

sufficient to show a "substantial possibility" of an adverse

                            -13-
                             13

environmental impact in  Lexington.  The government,  in its

brief,  says that  the Service  "has  designated a  physical

barrier that will  prevent trucks from entering  or leaving"

the  project "from  the North."   The  Service says,  in its

second  environmental assessment,  that  it  will enforce  a

traffic pattern on Postal Service trucks and contract trucks

so that they will not enter from, or leave, the facility via

the  North.   The  Postal  Service's  regulations  create  a

binding  obligation to  implement "[p]racticable  mitigation

measures  identified in  an environmental  assessment."   39

C.F.R.    775.6(a)(7).    And, the  district  court, in  its

opinion "expressly  rule[d] that the judgment entered  . . .

is dependent  upon the  . ..  implementation  of the  . .  .

traffic design  plan .  . .  ."   We interpret  the district

court's  words "traffic design plan"  to include a plan that

effectively assures that trucks will not enter  or leave the

facility by means of the  northern driveway.  That being so,

we can find no  substantial possibility of an  adverse truck

traffic impact in Lexington.

          2.    Lexington  also  argues that  the  Service's

planned improvement of a roadway intersection near Lexington

will  mean more  traffic  traveling  through  the  town,  as

drivers  will choose  the improved  route  over other,  more

                            -14-
                             14

congested,  routes.   Lexington,  however, has  produced  no

factual  data that suggests  this possibility is  other than

speculative.   Nor can  Lexington plausibly  argue that  the

Service  should  have  investigated further  and  found  the

relevant data, for Lexington initially implied that it liked
                                                            

the idea of an intersection improvement, not that it opposed

the idea.   Lexington  wrote the Service  that it  wanted to

"understand  the anticipated  benefits  of the  intersection
                                      

upgrade," and it asked the  Service for an analysis of "what

the   impact  on  Lexington's  streets  would  be  if  [the]

intersection upgrade does not occur."  (App. Vol. 2, p. 646,
                             

emphasis added).   We  have found nothing  in the  record to

suggest  that  anyone thought  the intersection  might cause

added-car-traffic  harm  of  the  sort  that  Lexington  now

mentions.   And, Lexington does  not have the right  to make

new  arguments  about  this  problem at  this  stage  of the

proceeding.    Valley  Citizens for  a  Safe  Environment v.
                                                         

Aldridge,  969 F.2d 1315,  1317 (1st Cir.  1992); Teamsters,
                                                            

Chauffeurs,  Warehousemen & Helpers  Union, Local No.  59 v.
                                                         

Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992).
                     

          3.     Waltham  argues   that  the   project  will

significantly  and   adversely  affect  a   nearby  wetland,

basically by reducing the amount of rainwater that would run

                            -15-
                             15

off the site into the wetland.  Its expert points to certain

Postal  Service figures that, the expert says, indicate that

the project would reduce, by about 25% to 30%, the amount of

water that, during  a rainstorm, now runs  off the buildings

and onto the  wetlands.  The third  environmental assessment

indicates, however, that  rainwater runoff will not  decline

significantly.

          The third  assessment, in responding  primarily to

Waltham's earlier claim that the project would discharge too
                                                            

much,   not  too   little,  rainwater   onto   the  wetlands
    

(threatening them with additional  pollutants), sets forth a

detailed  stormwater  management  plan, and,  in  doing  so,

discusses  the amount  of  rainwater  that  will  leave  the

project.  It describes water detention basins that keep, but

then discharge,  water by  means of what  it calls  a "flow-

dispersing  swale," which  discharge  will "replicat[e]  the

sheet  flow occurring  in a  predeveloped  condition."   The

plan,   it   says,   includes    methods   for   encouraging

"[g]roundwater  recharge."   The description  indicates that

the project will not affect  drainage from the existing roof

area.  It adds that water running off the new roof area will

be directed partly to a similar "flow-dispersing swale," and

partly   to  a   "subsurface  recharge  system"   that  will

                            -16-
                             16

"replenish the  groundwater, avoiding  indirect hydrological

impacts  on the  nearby wetlands  and stream."   Given  this

discussion  of   the  storm  water  management  plan,  taken

together  with the fact  that the district  court explicitly

conditioned  its judgment "upon . .  . implementation of the

amended  stormwater management  . .  .  plan," Waltham,  its

expert  notwithstanding, has failed  to show any substantial

likelihood that an environmentally significant lessening  of

rainwater runoff will occur.

          4.  Waltham  says that the Service will  build the

project in a  wetland area, without complying  with "wetland

construction"  legal  requirements.    The  district  court,

however, found to  the contrary.  The record  shows that the

Service collected  relevant information about  the wetlands.

See 39 C.F.R.   776.5(a).  Furthermore, the third assessment
   

says that the project will not involve wetland construction.

The site  plans, as far  as we understand them,  confirm the

assessment's  statement.  And, Waltham points to no specific

evidence that might  refute the statement.   Regardless, the

district court explicitly made its  judgment "dependent upon

.  .  .  the  avoidance  of  construction  in  floodplain or

wetlands or the discharge of fill into wetlands."

                            -17-
                             17

          5.    Waltham  says  that  the  Service's proposed

addition  to the  existing buildings,  as  described in  the

third  assessment,  is  twice  the  size  of  that  addition

described in  the earlier  assessments, which  fact (Waltham

adds) "raises a number of issues which must be addressed" by

the Service.   One  problem with this  argument lies  in our

inability to  understand  (despite our  examination  of  the

various relevant diagrams) how Waltham reached its "enlarged

building"  conclusions.     Regardless,  Waltham  does   not

specifically  or convincingly  explain why  any diagrammatic

inconsistency between  the  earlier  and  later  assessments

would make  a relevant legal  difference.  A change  in size

does   not  automatically   mean   greater,  or   different,

environmental  effects than the record describes.  The third

assessment's environmental analysis, after all, concerns the

(allegedly bigger) building  project described in  the third

assessment.  Thus,  the analysis of groundwater  runoff, for

example, that we  find adequate (for reasons set  out at pp.

15-16, supra)  also seems  adequate in  respect to  whatever
            

"enlarged"  building that  the  third assessment  describes.

Waltham's brief,  in the  portion devoted  to its  "enlarged

building" claim, refers generally to  toxic waste and to the

general  appearance of  the  building.    But,  it  provides

                            -18-
                             18

neither record  citations nor specific  arguments that could

lead us  to conclude  that whatever  changes it  has deduced

from the diagrams  make a relevant  difference in these,  or

other, relevant environmental respects.  We therefore cannot

accept its "enlarged building" argument.

          6.    Waltham  mentions  the project's  impact  on

noise.   The district  court, however, pointed  out that the

third assessment thoroughly analyzed the noise problem.  The

court  concluded that,  even without the  various mitigation

measures proposed (measures  that postal regulations require

the  Service to  implement, 39  C.F.R.    775.6(a)(7)),  the

environment will suffer no significant impact on noise.  The

studies support that conclusion.   And, Waltham points to no

significantly conflicting evidence.

                            -19-
                             19

                            III

                     Procedural Claims
                                      

          Waltham objects to several of the district court's

procedural rulings.   We shall  briefly explain why  we find

these objections without legal merit.

          1.  The district court's decision not to grant the
                                               

injunction was embodied in its grant of the Service's motion
                                    

for  summary   judgment  and  its   accompanying  denial  of
                                                        

Waltham's  converse summary  judgment motion.   Waltham says

that the district  court's own summary judgment  rule, Local

Rule 56.1, required  the court to grant  the Waltham motion.

It points to three parts of the rule:

          a.   The rule says that a party moving for summary
               judgment must attach "a  concise statement of
               material facts  of  record as  to  which  the
               moving  party contends  there  is no  genuine
               issue to be tried."

          b.   The  rule adds  that the opposing  party must
               then include "a concise statement of material
               facts of record  as to which it  is contended
               that  there  exists  a  genuine  issue to  be
               tried."

          c.   The rule concludes that  any fact "set forth"
               in  the  moving   party's  statement,  unless
               "controverted"   in   the   opposing  party's
                            
               statement,  "will be  deemed for  purposes of
               the  motion  to   be  admitted  by   opposing
                                             
               parties."

Local Rule, D. Mass. 56.1 (emphases  added).  Waltham points

out that it attached a long statement of facts to its motion

                            -20-
                             20

for summary judgment, but the  Service did not attach a list
                                              

of facts to its opposition.   Hence, says Waltham, the court

should have  considered its list of facts  "to be admitted,"

and  those  facts,  it  believes,  entitled  it  to  summary

judgment (and the injunction).

          The problem with this argument is that the Service

did  submit a  "concise statement  of  material facts"  that
   

(despite Waltham's own opposing statements, and for  reasons

set out here and in the district court's opinion) adequately

supported  judgment in  its  favor  --  though  the  Service

physically  attached that statement  only to its  own motion
                                                     

for summary judgment without also physically attaching it to
                                 

its opposition to Waltham's motion.  The district court held

that the Service's failure also to attach a duplicate of the

document  to its opposition  made no legal  difference (even

though the Service did not literally comply  with the rule).

And, that holding makes perfect sense to us.  After all, the

Service's error (failing  to make  an additional  copy of  a

document already  in the  record) was  highly technical  and

nonprejudicial.  Waltham, and the court, were fully aware of

the  Service's view  about the  facts.   Were one  to accept

Waltham's literal interpretation of the local rule, it could

require the district court, nonsensically, to grant both the
                                                        

                            -21-
                             21

Service's  motion (which  all factual  statements adequately

support) and  Waltham's conflicting  motion.   The  district
            

court has  authority to  interpret  its own  local rules  in

nontechnical ways and to avoid  such results.  United States
                                                            

v. Diaz-Villafane, 874 F.2d 43, 46 (1st Cir.), cert. denied,
                                                           

493  U.S. 862  (1989).    The  district  court's  nonliteral

reading  of the summary judgment rule, creating an exception

for the present  circumstances, falls well within  the scope

of that legal authority.

          2.   Waltham argues that the district court should

have  granted its discovery request for "two filing cabinets

full"  of  material  that the  Service  compiled  during the

course  of  its  environmental  investigations.   The  court

denied  the  request  because  it  accepted   the  Service's

statement that it  had not relied upon any  of this material

in reaching any of the here-relevant conclusions.  The court

has broad power to  control discovery.  Santiago v.  Fenton,
                                                           

891 F.2d 373,  379 (1st  Cir. 1989).   In doing  so, it  can

weigh discovery  burdens against  the likelihood  of finding

relevant material.   Mack v. Great Atlantic  and Pacific Tea
                                                            

Co., 871 F.2d 179, 186-87 (1st Cir. 1989).  We will overturn
   

a  discovery decision  of this  sort  only when  we find  it

plainly  wrong and substantially prejudicial.  Santiago, 891
                                                       

                            -22-
                             22

F.2d at  379;  Mack, 871  F.2d  at  186.   Waltham  has  not
                   

provided us with any basis  for finding a violation of these

legal standards.

          3.   Waltham  argues that  the  court should  have

ordered the Service to provide it with a document called the

"Berger assessment" -- a document  that apparently discusses

the  environmental effects of  choosing other sites  for the

new  facility.    Waltham,  however,  has  not  convincingly

explained why the document  is relevant to the  legal issues

before us  in this case.  And, it  provides us with no basis

for  finding that  the district  court violated  any of  the

legal standards described in the preceding paragraph.

          4.  Waltham asked the  district court not to admit

in  evidence a  letter  from the  Service  proposing to  pay

Waltham $1.6 million for roadway improvements.  The district

court did  not rule on  Waltham's claim that the  letter was

not properly authenticated.  The letter, in our view, has no

significance.  Other documents,  properly admitted, say that

the  Service was  willing to  pay  Waltham $1.5  million for

roadway improvements.   And, we do not see  how the $100,000

difference  (between  the  $1.6  million  and  $1.5  million

offers) could  make any  difference to  the outcome  of this

case.   We have  not considered the  $1.6 million  letter in

                            -23-
                             23

reaching  our decision.   Insofar as the  district court may

have done so (say, in  respect to traffic impact), any error

is harmless.   United  States v. Pisari,  636 F.2d  855, 859
                                       

(1st Cir. 1981).

          5.  Waltham has made various claims to  the effect

that the Postal  Service has acted in "bad faith."   We have

not found in the record, however, specific  evidence of "bad

faith"  sufficient to  invalidate  the Service's  finding in

respect to the  lack of adverse  environmental impact or  to

demonstrate  a  violation  of any  other  relevant  law that

Waltham has mentioned.

                             IV

                   Adequate Consultation
                                        

          1.   The law requires  the Service to consult with

local  authorities about its project.  The Intergovernmental

Cooperation Act ("ICA"), for example, says that

          [t]o  the extent  possible,  all  . .  .
          local viewpoints  shall be considered in
          planning   development    programs   and
          projects . . . . 

ICA   401(c), 31 U.S.C.   6506(c).

          An Executive Order,  elaborating this requirement,
says

          [f]ederal    agencies   shall    provide
          opportunities   for    consultation   by

                            -24-
                             24

          elected  officials  of those  State  and
          local governments  . .  . that  would be
          directly  affected  by  .  .  .   direct
          Federal development . . . .

Moreover, 

          [f]or  those  cases where  the  concerns
          cannot    be    accommodated,    Federal
          officials  shall explain  the bases  for
          their decision in a timely manner.

Exec. Order No. 12,372, 47 Fed. Reg. 30,959 (1982).

          Waltham  claims that  the  Service violated  these

legal obligations.   It concedes that Service  employees met

with Waltham  officials many times.   It does not  deny, for

example, the  accuracy of an  affidavit that refers  to such

meetings  in October 1989, January, March, June (two), July,

September, October, November  and December  1990, and  March

and May 1991.  But,  says Waltham, all pre-May 1990 meetings

concerned  other possible  project  sites, and  all post-May
                

1990   meetings  took  place  only  after  the  Service  had

developed a "bureaucratic commitment" to the present site --

which  fact,  in  Waltham's view,  makes  the  post-May 1990

meetings irrelevant.

          In  our  view,  neither  the  Act  nor  the  Order

requires  a federal agency to begin consultations before the

agency makes any commitment to a particular project or takes
                

any steps towards  carrying out such a project.   Nothing in
   

                            -25-
                             25

the  Act or Order  suggests an intent  to integrate federal,

state, and local  bureaucracies to the extent  that any such

interpretation would require.  Nor does the language of  the

Act  or Order  suggest  an  intent to  give  state or  local

officials  the right to  veto federal projects,  where, say,

speed is important or practical considerations indicate that

a degree  of pre-consultation federal  bureaucratic activity

is  desirable.    Rather,  the  relevant  statutory language

simply  requires  "consider[ation]"  of  "local  viewpoints"

during the  "planning"  stages  of  a  project.    In  these

respects it  is quite different  from the language  of, say,

NEPA, a  statute that insists that "a  detailed statement by

the  responsible official on the environmental impact of the

proposed action"  be  included in  "every recommendation  or

report  on  proposals  for  .  .  .  major  Federal  actions

significantly   affecting   the   quality   of   the   human

environment," that  is, at  the time  when  the decision  to

which  NEPA obligations  attach is  made.   NEPA    102,  42

U.S.C.   4332(C)(i); see also Watt, 716 F.2d at 952.
                                  

          With these provisions  in mind,  we have  examined

the record.   We find the record indicates  that the Service

provided meaningful consultation, considered local points of

view, and  made  reasonable  efforts  to  accommodate  local

                            -26-
                             26

concerns.  Publication of the first environmental assessment

in   May  1990  did  not  preclude  subsequent,  meaningful,

consultation,   consideration,  and   accommodation.     The

development of further assessments, the changes subsequently

made to mitigate potentially adverse environmental  effects,

and  other  related  changes,  all  show  that  the  Service

listened   to   local   viewpoints   and   made   reasonable

accommodation  efforts.     Waltham   strongly  states   the

contrary,  but  it   does  not  point  to   record  evidence

sufficient to show either a lack of meaningful consultations

or  a failure  to take  local points  of view  into account,

whether those  consultations and  accommodations took  place

before, or only after, May 1990.

          2.  Waltham says that the Service has violated the

Executive  Order (or  the  Act)  because  the  project  will

diminish local tax revenues by $560,000, and the Service did

not  adequately  address  these tax  consequences.    We are

willing to assume,  for argument's sake, that  the Executive

Order  imposes upon  the federal  government an  obligation,

legally  enforceable  in  present  circumstances,  to   make

"efforts  to accommodate" local concerns and "to explain the

bases for their decision" when they do not accommodate local

concerns.  But still, the Executive Order would not prohibit

                            -27-
                             27

the  federal government  from  removing local  property from

state  and local  tax rolls.   It  would simply  require the

government  to have  a sensible,  understandable  reason for

doing so.  In this  case, the adverse local tax consequences

understandably flow from the federal government's need for a

new postal facility  and its decision to build that facility

in Waltham.  More importantly, the Service  did consider the

tax consequences of  its action.  The  initial environmental

assessment  identifies the issue  and says that  the Service

had "agreed to provide  infrastructure improvements in  lieu

of taxes," as does the second assessment.  Waltham points to

no  specific evidence  that might show,  in this  respect, a

violation of the Act or Order.

          3. Waltham  makes  a similar  complaint about  the

Service's  consideration of zoning  issues.  Both  the first

and  second  environmental   assessments,  however,  discuss

zoning issues.  The  assessment notes that the new  facility

would technically be a nonconforming use,  but that it would

"not  significantly change  the existing  land  use from  an

aesthetics perspective" and that the previous owner's use of

the  property was  similar to  the  Service's proposed  use.

Waltham  has  not  pointed  to  any  specific zoning-related

problem that might show a violation of the Act or the Order.

                            -28-
                             28

          4. Lexington points  to Postal Service regulations

that  require  the Service  to  notify  it of  any  proposed

environmental  assessment  before  the  Service  makes  that

assessment.   39 C.F.R.     775.7(b), 775.10(a).   Lexington

adds that it did not  receive notice prior to publication of

the  first environmental assessment  in May 1990.   Assuming

(as  did the district  court) for summary  judgment purposes

that this is  so, the notice failure  still does not  make a

significant  legal difference.  That is because the Service,

after  May  1990,  provided   Lexington  with  an   adequate

opportunity  to comment,  particularly  about the  potential

traffic problems that  concerned the town.   And, subsequent

to May 1990  the Service  prepared additional  environmental

assessments   and  consulted   with   Lexington.     Because

meaningful consultation subsequently took  place, any notice

violation,  in the district  court's view, was  harmless and

did  not warrant  an  injunction.    The  record  adequately

supports  the conclusion that  any such violation  would not

significantly affect the quality of the environment.

                             V

                    The Clean Water Act
                                       

          Waltham argues  that the Service  has violated the

Clean  Water Act,  33 U.S.C.     1342,  1344, by  failing to

                            -29-
                             29

obtain  two necessary permits:  1) a permit  that allows the

discharge of  material onto  wetlands and  2) a  permit that

allows the discharge  of pollutants.  We do  not believe the

Clean Water  Act requires  the Service  to obtain  the first

permit because the  third assessment makes clear  that there

will not be  sufficient discharge of material  onto wetlands

to  trigger the permit  requirement.  See  pp. 16-17, supra.
                                                           

The Service concedes that it needs the second permit, and it

is  in the  process of  obtaining  it.   The district  court

specified that  its "judgment  . . .  is dependent  upon the

issuance of [that] permit."  We therefore see no need for an

injunction.   Weinberger  v. Romero-Barcelo,  456 U.S.  305,
                                           

316, 320 (1982); United States v. Metropolitan Dist. Comm'n,
                                                           

930 F.2d 132, 135 (1st Cir. 1991).

                             VI

                         Conclusion
                                   

          We  have found  none of  appellants'  arguments of

sufficient  legal merit  to undermine  the district  court's

ultimate  determination.   We find  any remaining  arguments

without legal merit.

          For  these reasons, the  judgment of  the district

court is

          Affirmed.
                  

                            -30-
                             30

NOTE:  See Slip Opinion for Appendix.

                            -31-
                             31